        

EXHIBIT 10(e)(23)




Annual Performance Incentive Plan for 2013 (“2013 APIP”)


Under the 2013 APIP, executive officers of the Company are eligible to receive
performance related cash payments. Payments are, in general, only made if
performance objectives established by the Compensation Committee of the Board of
Directors (the “Committee”) are met.


The Committee approved incentive opportunities for 2013, expressed as a
percentage of base salary for each participating officer. The Committee also
established overall threshold, target and maximum measures of performance for
the 2013 APIP. Additionally, the Committee established an opportunity for an
individual performance component whereby the Committee has the authority to
increase or decrease the award up to 20%, subject to the limitations of Section
162(m) of the Internal Revenue Code. The performance measures and weightings are
adjusted earnings per share (weighted at 40%), operating cash flow (weighted at
40%) and revenue growth (adjusted to exclude the impact of changes in the
translation of foreign currencies into U.S. dollars) (weighted at 20%).


Individual awards will be subject to the review and approval of the Committee
following the completion of the 2013 fiscal year, with payment to be made within
the first four months of 2014.

